             United States District Court
                     Eastern District of Wisconsin

                        JUDGMENT IN A CIVIL ACTION

BAUMANN FARMS, LLP
a Wisconsin limited liability partnership;
GLENN HEIER; and AARON KAISER,

                            Plaintiffs,

             v.                                          Case No. 16-CV-605
YIN WALL CITY, INC., an Illinois
corporation; SUT I. FONG; CHEONG SAT O;
YIN WALL CITY, DALLAS, INC.,
a Texas Corporation,

                            Defendants.

YIN WALL CITY, INC. (Illinois),
YIN WALL CITY, INC. (Texas), and
YIN WALL CITY DALLAS, INC.,
                            Counterclaim and
                            Third-Party Plaintiffs,
             v.
BAUMANN FARMS, LLP; GLENN HEIER;
and AARON KAISER,
                            Counterclaim Defendants
                            and
GINSENG BOARD OF WISCONSIN, INC.;
THOMAS HACK, JOE HEIL and KURT BAUMANN,

                            Third-Party Defendants.

      Decision by Court. This action came for consideration before the Court. The issues
      have been considered and a decision has been rendered.

      IT IS ORDERED AND ADJUDGED:

      1. In accordance with Fed. R. Civ. P. 23, the Class in this matter is defined as:
        Case 2:16-cv-00605-WED Filed 01/25/19 Page 1 of 2 Document 76
             a. [A]ll individuals and entities engaged in the business of cultivating ginseng
                in the State of Wisconsin who have registered as ginseng growers with
                Wisconsin’s DATCP as mandated by Wis. Stats. § 94.50(2), during the
                calendar years 2010 through 2015, excluding Certified Class members who
                have previously asked to be excluded from the Class, defendants, and all
                officers, directors, employees, and agents of defendants.

       2. Class Counsel shall receive $64,000.00 as reasonable attorneys’ fees and
          $4,556.30 as reasonable costs and expenses.

       3. Class Representative participation awards to the three named Plaintiffs in the
          reasonable amount of $1,500.00 each, all to be paid from the Settlement Fund.

       4.     The final approval of the Settlement is GRANTED and this entire action,
             including all claims, counterclaims and third-party claims, is DISMISSED
             with prejudice.

Date: January 25, 2019
                                             Stephen C. Dries, Clerk of Court
                                             EASTERN DISTRICT OF WISCONSIN
                                             (By) Deputy Clerk, s/Mary Murawski
                                             Approved this 25th day of January, 2019.




                                             WILLIAM E. DUFFIN
                                             United States Magistrate Judge




                                          2
            Case 2:16-cv-00605-WED Filed 01/25/19 Page 2 of 2 Document 76
